 1                             UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3
     BRANDON G. ADAMS,
 4                                                         Case No. 2:21-cv-00503-JAD-NJK
              Plaintiff,
 5                                                                       ORDER
     v.
 6                                                                    [Docket No. 7]
     YVETTE K. ADAMS, et al.,
 7
              Defendants.
 8
 9         Plaintiff is proceeding in this action pro se and has requested authority under 28. U.S.C. §
10 1915 to proceed in forma pauperis. Docket No. 7. Plaintiff also submitted a complaint. Docket
11 No. 1-1.
12    I.   In Forma Pauperis Application
13         Plaintiff has submitted the affidavit required by § 1915(a). Docket No. 7. Plaintiff has
14 shown an inability to prepay fees and costs or give security for them. Accordingly, Plaintiff’s
15 request to proceed in forma pauperis under § 1915(a) is granted.
16   II.   Screening Complaint
17         A. Legal Standard
18         Upon granting an application to proceed in forma pauperis, courts screen the complaint.
19 28 U.S.C. § 1915(e). Section 1915(e) permits courts to dismiss a case if the action is legally
20 “frivolous or malicious,” the complaint fails to state a claim upon which relief may be granted, or
21 the plaintiff seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.
22 § 1915(e)(2). When a court dismisses a complaint under § 1915, the plaintiff should be given
23 leave to amend the complaint with directions as to curing its deficiencies, unless it is clear from
24 the face of the complaint that the deficiencies could not be cured by amendment. Cato v. United
25 States, 70 F.3d 1103, 1106 (9th Cir. 1995).
26         Fed. R. Civ. P. 12(b)(6) provides for dismissal of a complaint for failure to state a claim
27 upon which relief can be granted. Review under Fed. R. Civ. P. 12(b)(6) is essentially a ruling on
28 a question of law. See Chappel v. Lab. Corp. of Am., 232 F.3d 719, 723 (9th Cir. 2000). A properly

                                                    1
 1 pled complaint must provide a short and plain statement of the claim showing that the pleader is
 2 entitled to relief. Fed. R. Civ. P. 8(a)(2); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
 3 (2007). Although Fed. R. Civ. P. 8 does not require detailed factual allegations, it demands “more
 4 than labels and conclusions” or a “formulaic recitation of the elements of a cause of action.”
 5 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)).
 6 Courts must accept as true all well-pled factual allegations contained in the complaint, but the
 7 same requirement does not apply to legal conclusions. Iqbal, 556 U.S. at 679. Mere recitals of
 8 the elements of a cause of action, supported only by conclusory allegations, do not suffice. Id. at
 9 678. Additionally, where the claims in the complaint have not crossed the line from conceivable
10 to plausible, the complaint should be dismissed. Twombly, 550 U.S. at 570.
11         Allegations of a pro se complaint are held to less stringent standards than formal pleadings
12 drafted by lawyers. Hebbe v. Pliler, 627 F.3d 338, 342 n.7 (9th Cir. 2010) (finding that liberal
13 construction of pro se pleadings is required after Twombly and Iqbal). “However, a liberal
14 interpretation of a civil rights complaint may not supply essential elements of the claim that were
15 not initially pled.” Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).
16         B. Analysis
17         Plaintiff’s claims appear to challenge an interjurisdictional income-withholding child
18 support order issued against him on March 23, 2021. Docket No. 1-2 at 1, 6. Plaintiff alleges that
19 he is “contesting registration and enforcement” under Nevada Revised Statutes 130.502, 130.506,
20 and 130.607. Id. The Nevada Revised Statutes that Plaintiff cites delineate procedures for
21 complying with and challenging income-withholding orders issued by a different state. See NRS
22 130.502, 130.506, 130.607. Plaintiff alleges, without elaboration, that the child support order
23 violates his due process rights. Id.; see also Docket No. 1-1 at 4. Plaintiff further alleges that the
24 order is premised upon a fraudulent audit, which purportedly states that he owes an unidentified
25 sum in child support. Docket No. 1-2 at 6. Plaintiff also alleges that, on September 14, 2020, his
26 children were “illegally removed on a fraudulent court order[.]” Id. at 2, 7. In addition, Plaintiff
27 alleges that he has provided financial support to his children and that it is his “parental right and
28 constitutional right” to determine the amount of money that he gives to his children. Id. at 7, 8.

                                                     2
 1 Based on these allegations, Plaintiff seeks, inter alia, $15,000 in damages and an audit from a
 2 Nevada licensed CPA to validate the amount he purportedly owes. Docket No. 1-1 at 5.
 3          The Court finds that the Rooker-Feldman doctrine precludes it from exercising subject
 4 matter jurisdiction over Plaintiff’s claims. Under the Rooker-Feldman doctrine, “lower federal
 5 courts are precluded from exercising appellate jurisdiction over final state-court judgments.”
 6 Lance v. Dennis, 546 U.S. 459, 463 (2006). “If a federal plaintiff asserts as a legal wrong an
 7 allegedly erroneous decision by a state court, and seeks relief from a state court judgment based
 8 on that decision, Rooker-Feldman bars subject matter jurisdiction in federal district court.”
 9 Kougasian v. TMSL, Inc., 359 F.3d 1136, 1140 (9th Cir. 2004) (quoting Noel v. Hall, 341 F.3d
10 1148, 1164 (9th Cir. 2003)). Here, Plaintiff challenges the validity of an interjurisdictional
11 income-withholding child support order. In so doing, Plaintiff asserts that a state court decision is
12 erroneous and asks the Court to overturn a final state court decision. The Rooker-Feldman doctrine
13 does not permit the Court to grant Plaintiff the relief he seeks. See Estes v. Gaston, 2012 WL
14 5839490, at *4 (D. Nev. Nov. 16, 2012) (“To the extent plaintiff wants this court to overturn a
15 final state court decision then the Rooker-Feldman doctrine precludes review by this court”).
16          Further, it appears that the Younger abstention doctrine also precludes the Court from
17 interfering in the ongoing state matter. Under the Younger abstention doctrine, federal courts may
18 not interfere with a pending state proceeding and issue declaratory or injunctive relief, even if there
19 is an allegation of a constitutional violation, unless “extraordinary circumstances” exist. Younger
20 v. Harris, 401 U.S. 37, 53–54 (1971). To determine whether it should refrain from interfering
21 with a state proceeding, a federal court must consider whether the state proceeding is ongoing;
22 whether the state proceeding implicates an important state interest; and whether an adequate
23 opportunity exists in the state proceeding to raise constitutional challenges. Middlesex Cty. Ethics
24 Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982). If the federal court affirmatively
25 answers these three questions, then it must refrain from interfering with the state proceeding.
26 Gilbertson v. Albright, 381 F.3d 965, 978 (9th Cir. 2004).
27          Here, Plaintiff fails to establish whether the family court proceeding underlying the
28 interjurisdictional income-withholding child support order he seeks to overturn has concluded. See

                                                      3
 1 Stringer v. Woolsey, 2010 WL 419429, at *1 (D. Nev. Jan. 29, 2010) (citing Huffman v. Pursue,
 2 Ltd., 420 U.S. 592, 609 (1975)) (“State proceedings are ongoing if appellate remedies have not
 3 been exhausted”). In addition, family court proceedings involve important state interests. See
 4 H.C. ex rel. Gordon v. Koppel, 203 F.3d 610, 613 (9th Cir. 2000) (finding Younger abstention
 5 “particularly appropriate admonition in the field of domestic relations, over which federal courts
 6 have no general jurisdiction . . . and in which the state courts have special expertise and
 7 experience”).     Further, the Court finds that Plaintiff has adequate opportunity in his state
 8 proceeding to raise constitutional challenges; specifically, Plaintiff may seek relief from the state
 9 appellate courts. See Stringer, 2010 WL 419429, at *2 (citing Ohio Civil Rights Comm’n v. Dayton
10 Christian Schools, Inc., 477 U.S. 619, 629 (1986)) (“To satisfy this requirement, it is sufficient
11 that constitutional claims may be raised in state court judicial review of the proceeding”).
12          In addition, the Court finds that Plaintiff’s complaint is deficient because it fails to state a
13 claim upon which relief may be granted. Plaintiff alleges that Defendants are liable under 42
14 U.S.C. § 1983. See Docket No. 1-1 at 3. “To adequately plead the section 1983 elements, a
15 complaint must identify what constitutional rights each defendant violated, and provide sufficient
16 facts to plausibly support each violation.” Thomas v. Row Casinos, 2019 WL 7340505, at *2 (D.
17 Nev. Dec. 13, 2019) (citing Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002)). While Plaintiff
18 broadly alleges that Defendants violated his constitutional right to due process, he fails to explain
19 the involvement of each defendant with respect to the alleged constitutional violation. See Clark
20 v. Dzurenda, 2020 WL 2926454, at *5 (D. Nev. June 3, 2020) (“For each defendant, [plaintiff]
21 must allege facts sufficient to show that the particular defendant violated his civil rights”). Specific
22 factual allegations are even more critical considering Plaintiff alleges that Defendants engaged in
23 fraudulent conduct. See Neubronner v. Milken, 6 F.3d 666, 669 n.4 (9th Cir. 1993) (quoting Fed.
24 R. Civ. P. 9(b)) (emphasis in original) (“In all averments of fraud or mistake, the circumstances
25 constituting fraud or mistake shall be stated with particularity”). 1
26
            1
            In light of the Court’s dismissal on the above-mentioned grounds, the Court does not
27 address additional deficiencies in Plaintiff’s complaint, including whether Defendant Steven B.
   Wolfson, Clark County’s District Attorney, is immune from liability. See Botello v. Gammick,
28 413 F.3d 971 (9th Cir. 2005).

                                                       4
 1 III.   Conclusion
 2        Accordingly, IT IS ORDERED that:
 3        1.    Plaintiff’s request to proceed in forma pauperis is hereby GRANTED. Docket No.
 4              7. Plaintiff shall not be required to pay the filing fee.
 5        2.    Plaintiff is permitted to maintain this action to conclusion without the necessity of
 6              prepayment of any additional fees or costs or the giving of a security therefor. This
 7              Order granting leave to proceed in forma pauperis shall not extend to the issuance
 8              and/or service of subpoenas at government expense.
 9        3.    The Complaint is DISMISSED with leave to amend. Plaintiff will have until June
10              7, 2021, to file an Amended Complaint, if the noted deficiencies can be corrected.
11              If Plaintiff chooses to amend the complaint, Plaintiff is informed that the Court
12              cannot refer to a prior pleading (i.e., the original Complaint) in order to make the
13              Amended Complaint complete. This is because, as a general rule, an Amended
14              Complaint supersedes the original Complaint. Local Rule 15-1(a) requires that an
15              Amended Complaint be complete in itself without reference to any prior pleading.
16              Once a plaintiff files an Amended Complaint, the original Complaint no longer
17              serves any function in the case. Therefore, in an Amended Complaint, as in an
18              original Complaint, each claim and the involvement of each Defendant must be
19              sufficiently alleged.
20        4.    Failure to comply with this order will result in the recommended dismissal of
21              this case.
22        IT IS SO ORDERED.
23        Dated: May 7, 2021
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                   5
